Citation Nr: 9928424	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

A claim for service connection for post-traumatic stress 
disorder (PTSD) was received by VA on October 15, 1996.  A 
May 1997 rating decision granted service connection for PTSD 
and assigned a 30 percent evaluation, effective October 15, 
1996.  The veteran timely appealed.

A July 1998 rating decision granted an increased evaluation 
of 10 percent for service-connected hearing loss, effective 
July 28, 1997, and denied an evaluation in excess of 10 
percent for tinnitus.  The veteran was notified of these 
actions later in July 1998.  A February 1999 rating decision 
denied entitlement to a total disability rating based on 
individual unemployability, and the veteran was notified of 
this action later in February 1999.  Since there is no 
subsequent disagreement with these rating actions on file, 
these matters are not currently before the Board.


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
frostbite of the feet is not plausible.

2.  All available evidence necessary for an equitable 
determination of the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD has been obtained.

3. PTSD symptomatology, including depression, insomnia, 
social isolation, flashbacks and nightmares, and a need for 
medication, has produced considerable impairment of social 
and industrial adaptability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of frostbite of 
the feet.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(1996 and1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records are negative for any 
complaints or findings of frostbite. On VA examination of the 
veteran's feet in March 1997, he complained of a 25 year 
history of cramps in his feet and legs, which he thought 
might be due to frostbite.  His feet was noted to be normal 
on skin examination.  

On VA psychiatric mental status examination in March 1997, 
the veteran's mood was considered quite depressed, with 
periods of tearfulness and despondency as he related his 
military experience; and his affect was blunt.  He was fully 
oriented, with no memory difficulty, and his speech was clear 
and coherent.  His attention, concentration, insight, and 
judgment were all considered good.  The diagnoses were PTSD, 
prolonged, mild to moderate; and dysthymia, mild to moderate, 
recurrent, without any psychotic feature.  The global 
assessment of functioning (GAF) score was 60.  It was noted 
in a discussion section after the diagnoses that the veteran 
had shown a big improvement in his industrial functioning and 
reported no further difficulty with his social or family 
situation.  The veteran complained of nightmares, insomnia, 
flashbacks of Korea, isolation from others, and 
hypervigilance.  He was described as quite depressed.  

Added to the claims file in April 1997 were color photographs 
of the veteran's feet.

On VA psychiatric examination on February 10, 1998, the 
veteran complained of nightmares 2-3 times a week with weekly 
flashbacks, insomnia, exaggerated startle response, 
difficulty concentrating, irritability, and mood swings; he 
said that he avoided activities that might arouse 
recollection of service trauma.  On mental status 
examination, the veteran was well oriented.  His affect 
showed moderate anxiety with moderate to severe depression.  
There was no memory erosion or thought disturbance.  Mild to 
moderate obsessive-compulsive symptomatology was noted.  The 
veteran was taking medication for his psychiatric 
symptomatology.  His current stressors were interpersonal 
relationships, moderate, and remote combat experience, 
severe.  His GAF was approximately 60.  The examiner 
concluded that the veteran's PTSD was now moderate to severe 
and was accompanied by depression that was most likely 
secondary to PTSD.  It was noted that these two interactive 
psychopathologies had interfered with the veteran's personal 
relationships and markedly interfered with his level of 
employment.  In recent years, the veteran's psychological 
condition was considered to have become more marked.  The 
veteran currently worked part-time in a menial job that did 
not draw on his capabilities.  The diagnoses were PTSD, 
chronic, partial delayed onset, moderate to severe; and 
dysthymia, severe, secondary to PTSD, rule out major 
depression.

It was noted on VA general examination in September 1998 that 
the veteran had previously worked as a teacher, 
superintendent of schools, principal, and mail handler.  
Lower extremity pulses were good and equal on physical 
examination.  The examiner's impressions included PTSD.

On VA psychiatric examination on March 30, 1999, it was noted 
that the veteran had resigned from full-time work for the 
United States Postal Service in December 1995 after 16 years; 
he was now working part-time at a lumber yard store.  He was 
taking medication for his PTSD.  The veteran complained of 
depression, insomnia, isolation, decreased energy and 
motivation, continuing flashbacks and nightmares of Korea at 
least once a week.  On mental status examination, the veteran 
had adequate hygiene, his speech was clear and coherent, 
there was no abnormal thought process, there was no obsessive 
behavior, and his insight and judgment were intact.  He said 
that he slept 6 hours a night.  There were some recent recall 
problems, thought to be possibly age related.  His mood was 
quite depressed, and his affect was appropriate to his mood.  
The diagnoses were PTSD, prolonged, mild; and dysthymia, mild 
to moderate, recurrent, without any psychotic feature.  GAF 
was 70.

With respect to the veteran's claim for service connection 
for residuals of frostbite, the Board must determine whether 
the appellant has submitted evidence of a well-grounded 
claim.  If he has not, his claim must fail, and VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 38 U.S.C. § 1154(b) (West 1991), 
provides that in the case of any veteran who engaged in 
combat with the enemy in active service during a period of 
war, campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.

Although the veteran contends that he has residuals of 
frostbite of the feet due to service, the veteran, as a lay 
person, is not qualified to provide medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The veteran's service medical records, including 
his June 1953 discharge examination report, do not contain 
any evidence of frostbite of the feet, and postservice 
examinations in March 1997 and September 1998 essentially 
show the skin of the veteran's feet to be normal.  
Notwithstanding that exposure to cold is consistent with the 
veteran's combat service in Korea, since the record contains 
no medical evidence suggesting the presence of current 
residuals of frostbite of the feet, the Board must conclude 
that the veteran's claim for service connection for residuals 
of frostbite of the feet is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
the above noted disability.  Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 30 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's psychiatric disorder.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the recent evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the RO evaluated the veteran under Diagnostic 
Codes 9411 for PTSD.  The veteran's 30 percent evaluation for 
PTSD is effective October 15, 1996, the date that the claim 
was received by VA.  The Board notes that effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  61 Fed Reg. 52700 (1996).  In Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 30 percent evaluation is 
warranted when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
definitely impaired and his psychoneurotic symptoms result in 
definite industrial impairment.  A 50 percent rating is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent evaluation is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the new criteria for evaluating mental disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted for psychiatric disability if 
it is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for psychiatric disability if it is productive 
of total social and occupational impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1998). 

On psychiatric examination in March 1997, the veteran 
complained of problems with psychiatric symptomatology that 
included nightmares, insomnia, flashbacks, isolation, and 
depression.  However, his speech was clear and coherent, he 
did not have memory problems, there was no perceptual or 
cognitive impairment, and his attention, concentration, 
insight and judgment were good.  His PTSD and dysthymia were 
considered mild to moderate. 

When examined on February 10, 1998, it was indicated that the 
veteran was having multiple psychiatric symptomatology, 
including nightmares 2-3 times a week, and that his PTSD was 
accompanied by secondary depression.  It was noted that the 
veteran worked part-time at a menial job, which was below his 
capabilities. 

When examined by VA on March 30, 1999, it was noted that the 
veteran had been a teacher and a superintendent, and had 
worked for the Postal Service; he was currently working part-
time at a lumber yard store.  On mental status examination, 
he had complaints of depression, isolation, decreased energy, 
flashbacks and nightmares. He continued to take psychotropic 
medication. Although the examiner in February 1999 found the 
veteran's PTSD to be mild and the associated dysthymia to be 
mild to moderate, it was noted that there had been a decline 
in his occupational functioning.  Consequently, the Board 
finds that PTSD has resulted in considerable impairment of 
the veteran's social and occupational functioning under the 
old criteria since October 15, 1996.  Evidence of severe 
impairment under the old criteria or of symptomatology such 
as suicidal ideation, near continuous panic or depression, 
impaired impulse control, or neglect of personal appearance 
and hygiene such as to warrant the next higher rating of 70 
percent under the new criteria has not been presented.  The 
benefit of the doubt has been resolved in the veteran's favor 
to the extent indicated.  38 U.S.C.A. § 5107.

In the Board's opinion, in view of the absence of any unusual 
or exceptional manifestations of the disability or of 
frequent hospitalizations for the veteran's PTSD, there is no 
appropriate basis in the record for concluding that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned schedular 
evaluations.  Therefore, referral of the case to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration is not in order. 38 C.F.R. 
§ 3.321(b)(1).

With respect to the request in February 1998 that an opinion 
from an independent medical expert be obtained, the Board 
notes that it may obtain an advisory medical opinion from a 
medical expert who is not a VA employee when, in its opinion, 
a medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 C.F.R. § 20.901(d) 
(1998).  For the reasons discussed above, the Board concludes 
that no complex or controversial medical question warranting 
an independent medical expert opinion has been presented with 
respect to either of the issues on appeal.




ORDER

Service connection for residuals of frostbite of the feet is 
denied.

A 50 percent evaluation, effective October 15, 1996, is 
warranted for PTSD, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

